internal_revenue_service number release date index number ------------------------------------------------------------ ------------------------ --------------------------------- ------------------------------ ---------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc ita b07 plr-132858-12 date date re request for private_letter_ruling under sec_170 sec_291 and sec_1250 legend taxpayer state1 city1 a b ---------------------------------------------- ---------------------------- --------------------- ---------------------- --------------------------------- ---------------------------- -------------------- dear ------------------- this letter responds to a letter dated date and supplemental correspondence submitted by taxpayer requesting a letter_ruling that if certain sec_1250 property is contributed to one or more tax-exempt organizations the charitable deduction attributable to the value of that contribution will not be reduced by twenty percent of the accumulated depreciation of this sec_1250 property under sec_291 of the internal_revenue_code taxpayer represents that the facts are as follows facts taxpayer is a state1 corporation with a principal_place_of_business in city1 state1 taxpayer is a wholly-owned subsidiary of a and joins in the consolidated federal_income_tax return filed for the affiliated_group headed by a a files its consolidated federal_income_tax return on a calendar_year basis plr-132858-12 taxpayer owns certain improved real_property located at taxpayer’s b plant in city1 state1 the b property the b property contains certain depreciable real_property that is sec_1250 property most of this sec_1250 property has been fully depreciated hereinafter the fully depreciated b property that is sec_1250 property will be referred to as the property taxpayer intends to contribute some or all of the property to one or more organizations that are exempt from federal_income_tax under sec_501 as a charitable_contribution under sec_170 moreover taxpayer intends to claim a charitable deduction under sec_170 with respect to its contribution of the property to one or more sec_501 tax-exempt organizations taxpayer represents that these sec_501 tax-exempt organizations will have the same basis in the property as taxpayer will have at the time of the transfer pursuant to sec_1015 ruling requested taxpayer requests the following ruling if the property is contributed to one or more sec_501 tax-exempt organizations the charitable deduction attributable to the value of the contribution will not be reduced by twenty percent of the accumulated depreciation of the property pursuant to sec_291 law and analysis sec_170 generally allows a deduction subject_to certain limitations for charitable_contributions made during the taxable_year to or for_the_use_of organizations described in sec_170 including sec_501 organizations sec_170a-1 c of the income_tax regulations provides that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and sec_1_170a-4 or sec_170 and sec_1 170a- 4a c sec_170 provides that the amount of any charitable_contribution of property otherwise taken into account under sec_170 shall be reduced by among other_amounts the amount of gain that would not have been long-term_capital_gain determined without regard to sec_1221 if the property contributed had been sold by the taxpayer at its fair_market_value determined at the time of such contribution plr-132858-12 sec_1_170a-4 provides that in the case of a contribution by an individual or by a corporation of ordinary_income_property as defined in sec_1_170a-4 the amount of the charitable_contribution that would be taken into account under sec_170 without regard to sec_170 shall be reduced before applying the percentage limitations under sec_170 by the amount of gain that would have been recognized as gain that is not long-term_capital_gain if the property had been sold by the donor at its fair_market_value at the time of its contribution to the charitable_organization sec_1_170a-4 defines the term ordinary_income_property as meaning property any portion of the gain on which would not have been long-term_capital_gain if the property had been sold by the donor at its fair_market_value at the time of its contribution to the charitable_organization sec_291 provides that in a case where a corporation disposes of sec_1250 property an amount equal to twenty percent of the excess if any of a the amount that would be treated as ordinary_income if such property was sec_1245 property over b the amount treated as ordinary_income under sec_1250 determined without regard to sec_291 shall be treated as gain which is ordinary_income under sec_1250 and shall be recognized notwithstanding any other provision of subtitle a of the code sec_291 further provides that under regulations prescribed by the secretary the provisions of sec_291 will not apply to the disposition of any property to the extent that sec_1250 does not apply to such disposition by reason of sec_1250 if sec_1245 property is disposed of sec_1245 generally provides that the amount by which the lower_of a the recomputed_basis of the property or b the amount_realized in the case of a sale exchange or involuntary_conversion or the fair_market_value of such property in the case of any other_disposition exceeds the adjusted_basis of such property is treated as ordinary_income such gain is recognized notwithstanding any other provision of subtitle a of the code sec_1245 defines the term recomputed_basis with respect to any property as meaning generally its adjusted_basis recomputed by adding thereto all adjustments reflected in such adjusted_basis on account of deductions whether in respect of the same or other_property allowed_or_allowable to the taxpayer or to any other person for depreciation or amortization if sec_1250 property is disposed of after date sec_1250 generally provides that percent of the lower_of i that portion of the additional_depreciation attributable to periods after date in respect of such property or ii the excess of the amount_realized in the case of a sale exchange or involuntary_conversion or the fair_market_value of such property in the case of any other_disposition over the adjusted_basis of such property is treated as gain that is plr-132858-12 ordinary_income such gain is recognized notwithstanding any other provision of subtitle a of the code sec_1250 defines the term additional_depreciation as meaning in the case of any property the depreciation_adjustments in respect of such property except that in the case of property held more than one year it means such adjustments only to the extent that they exceed the amount of the depreciation_adjustments that would have resulted if such adjustments had been determined for each taxable_year under the straight-line method_of_depreciation sec_1250 provides that sec_1250 shall not apply to a disposition by gift sec_1_1250-3 provides that for purposes of sec_1250 the term gift shall have the same meaning as in sec_1_1245-4 sec_1_1245-4 provides that the term gift means generally a transfer of property which in the hands of the transferee has a basis determined under the provisions of sec_1015 or d relating to basis_of_property acquired by gifts if sec_1250 property is disposed of by gift as defined in sec_1 a and a sec_1250 provides that sec_1250 does not apply to such disposition consequently sec_291 would not apply to a gift as defined in sec_1_1250-3 and sec_1_1245-4 of sec_1250 property in this case taxpayer represents that it intends to contribute the property to one or more organizations that are sec_501 tax-exempt organizations that this intended contribution will be a valid charitable_contribution that meets the requirements of sec_170 and that these sec_501 tax-exempt organizations will have a basis in the property equal to taxpayer’s basis in the property at the time of transfer pursuant to sec_1015 these are material representations because the basis of the property in the hands of the sec_501 tax-exempt organizations will be the same as taxpayer’s basis in the property at the time of the transfer pursuant to sec_1015 the contribution of the property by taxpayer to the sec_501 organizations is a gift_for purposes of sec_1250 and sec_1_1250-3 accordingly the provisions of sec_291 will not apply to taxpayer’s disposition of the property to the sec_501 tax-exempt organizations conclusion based solely on taxpayer’s representations and the relevant law and analysis set forth above we conclude that if the property is contributed to one or more sec_501 tax-exempt organizations the charitable deduction attributable to the value of plr-132858-12 the contribution will not be reduced by twenty percent of the accumulated depreciation of the property pursuant to sec_291 except as specifically set forth above no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provisions of the code specifically this letter_ruling is based upon taxpayer’s description of the proposed contribution of property to certain sec_501 organizations this letter_ruling does not address whether the proposed contribution is a valid charitable_contribution that meets the requirements of sec_170 further the amount of the deduction for the proposed contribution is outside the scope of this letter_ruling and no approval of the amount should be inferred from this letter_ruling moreover no opinion is expressed or implied on i whether any of the property located at b is sec_1250 property and ii the propriety of taxpayer’s methods of depreciating the property located at b this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate operating division director sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
